Title: To Thomas Jefferson from William Short, 23 December 1788
From: Short, William
To: Jefferson, Thomas



Dear Sir
Rome Decr. 23. 1788.

I arrived here yesterday and this days post has brought me your letter of the 8th. That sent to Milan agreeably to my request has not yet come to hand. The uncertainty of the time I should be obliged to remain in the neighbourhood of Milan added to my great anxiety to hear from you made me desire you to address your letters there. I still hope it will be forwarded to me though its long detention makes it doubtful. I have only written once since that of the 19th. of Novr. of which you acknowlege the receipt. It was from Venise I believe the day after my arrival there. I could not therefore have said any thing to you concerning that place. Not being able to take copies of my letters I shall be guilty of many omissions and repetitions. It is not my intention however to attempt giving you an idea of the places through which I pass. This is much better done by the authors who have written on them, but I will endeavour to let you know in general what has happened to me in my journey through these places. First of all then Sir I comply with your request in telling you that my recovery was perfect and that my health continued firm. After passing eight days in Venise much to our satisfaction, in taking a general view of that most interesting and singular city, its manners, usages, and amusements Rutledge and myself set off on our journey to  Rome. We were induced by our tavernkeeper and our valet de place to hire a boat called a bucentaur, to carry us by Chiozza [Chioggia], the canals and the Po to the Ponte de Lagoscurs three or four miles from Ferrara. I was induced to make this voyage by water notwithstanding my hydrophobia, first because I was assured that the roads would be impassible, secondly because I thereby avoided a repetition of a part of the route I had already come and lastly because I wished to see the Italian manner of navigating these canals and the river. We were assured that with this famous Bucentaur which had had the honor of transporting the Emperor, Princes and Cardinals out of number we should arrive the second day, sleeping on shore at night. In this we had been deceived for although we left Venise at twelve o’clock on Saturday, and slept on board the vessel and went a great part of the night we did not arrive at the end of our voyage the second day till so late that we could not get into Ferrara, the gates being shut. We slept therefore two nights on board of our bucentaur, and arrived on Monday morning only at Ferrara. Our bed on board of this vessel was spacious and clean, the sheets better than we had been accustomed to in the taverns and everything convenient. Still we felt ourselves much relieved in quitting it. I had no reason to be satisfied with my reception at my first visit to the great Eridanus. He was stormy and boisterous. I think it is said this was always the case when any great man died or was in danger. Probably the King of England’s lunacy had rendered this god thus tempestuous. The widthe and waves of the river frequently recalled the sea to our mind. We staid in Ferrara only time enough to breakfast, pay our visit to the monument of Ariosto, and see some of the principal streets, which are straight and handsome. We engaged a Voiturier to carry us to Bologna and slept that night at Cento. This city is famous for being the birthplace of Guercin. Many fine remains of his pencil are still there, and it possesses his ashes also, as you are informed by his monument. The next day we arrived early at Bologna. The country between Ferrara and Bologna is excessively fertile and consequently agreeable to the eye of the traveller, but it is still more interesting under another point of view. The ground being flat, and the waters of the Po, Reno and other smaller rivers being often too large for their beds, their courses are often changed by their overflowings. The Works that have been made and are still making to settle finally these courses and to render the torrents governable, have shewn great and many useless exertions in the hydraulic art. Much has been done but much more is still left  to be done. The surveys that have been made of the Ferrarois and Bolognois territory with a view to this subject by the orders of several different Popes, and the controversial writings by succeeding surveyors, must be useful to the world in general, or rather must be proper for rendering useful to the world a man who should have genius and time to examine these matters on the spot. Separate and contending interests among the inhabitants of Ferrara and Bologna have hitherto rendered ineffectual the vast sums that have been expended for securing the country from the ravages of inundations, and leave you the worst road to be travelled that is to be found in any part of Italy, which is saying as much as can be said.—We staid one night only at Bologna although the city would well occupy much more time. We employed two half days in visiting it. What pleased me most was that all the principal streets are built with porticoes, some of them of good architecture. These porticoes are to be seen in many towns in Italy, but I have no where met with them so general and so handsome as at Bologna. A city of eighty thousand inhabitants may by this means be traversed from one end to the other and in almost every direction without the foot passenger being exposed to bad weather or carriages. Porticoes thus contrived and built early in a town before the use of carriages should have become inveterate, would I am persuaded be more efficacious in diminishing their number, and the evils and consequent luxuries they bring on than any tax which can be laid, or any sumptuary law whatever. The University at Bologna is also a noble establishment. One thing which struck my attention there was a number of ancient weapons taken from the Turks. Among them was a tomahawk resembling perfectly those used by our Indians.—We left Bologna about twelve o’clock and slept at St. Pietro del Castello. We had the satisfaction to find that we had now got on a good road, but this was often abated by the pace of the Voiturier which is always the same whether the road be good or bad, i.e. a walk. When they contract for short journies they go in a trot, as from Milan to Bergamo for instance; but in all other cases a walk is the gate to which their horses are broken and out of this they never attempt to go. We engaged one to bring us from Bologna to Rome. One of the advantages of being transported by these people is that you have few or no impositions to apprehend. Your bargain is reduced to writing before you set out. He is obliged to find you in the taverns one or two meals a day as you may agree on, a bed &c. Except with the last I was always perfectly well treated, fed and lodged.  The taverns on the road from Bologna to Rome are worse than those I had before seen; but the Voiturier was still worse than the taverns. He cavilled at his agreement, fed us badly and was disposed to every kind of villainy. Still we arrived here the twelfth day in good health and spirits, having stopped to visit all the most remarkable places on the road. These were Forli, and Rimini, where we saw the first antiquities: viz, a bridge built under the reign of Augustus, supposed by the designs of Vitruvius, and which still remains solid and is the bridge of the great road, an arch erected to the honor of Augustus for having repaired the Aemilian and Flaminian ways which meet here. Before arriving at this last place we crossed the famous Rubicon, and we saw at Rimini the suggestum from which it is supposed Caesar harangued his troops after passing this river and taking possession of Rimini. The next places in course were Pesaro, where are seen the aqueducts of the ancient Romans that still supply the town and its fountains most plentifully, Fano Sinigaglia, these lye along the coast of the Adriatic, Ancona, so remarkable for its fine mole, the liberty of its commerce, and the incomparable arch of Parian marble erected in honor of Trajan, by order of the Senate for his having expended much of his private fortune in ameliorating that port. The mole is a great work, but the small number of vessels which were there made us regret that the same work had not been employed in a country where it would have been of more use. We were next at Loretto where we stopped and paid our devotions for half a day to the santa casa. The riches of that church far surpass anything of which I had formed an idea, and the devotion of the pilgrims at least equalled it. The stones being worn away by the numbers who crawl around this chapel on their knees is literally true, and on the bronze gates are bas reliefs worn almost smooth by the embraces of the votaries. I attended there a mass on my knees within the santa casa itself. The music which was without in the church consisting of a concert of Eunuchs and organs was superior to anything I ever heard. We went to see also the cellars of the santa casa. They are deep, well built and well stored. They are about 96. yards in length and 15. in width. I bought there a history of the holy house, wherein the proofs of its having been brought there by an angel are stated at length and they are as convincing as it [is] possible to concieve any proof and reminded me much of what I have heard you say of a sermon of Parson Murray [Maury]. After Loretto came Macerata and Tolentino. From the latter you begin the ascent of the Appennines  and follow the course of the river Chianti to Serravalle. Between this and the next port you cross the ridge which separates the waters of the Adriatic and the Mediterranean. We were this day in a heavy snow in ascending and now and then in warm weather in descending. We slept at Foligno and the next day saw the source of the Clitumnus which we followed nearly to Spoleto. On the bank of this river near its source is a little antique temple, supposed to have been built for the God of the river. The cows which are found in this country are still white. If it proceeds from the water of which they drink as the ancients supposed, we may attribute the same virtues to the streams on the other side of the Appennines, for the color of the cattle was there the same. Spoleto is famous for its inhabitants having repulsed Hannibal after his victory on the lake Thrasymene. An inscription in consequence of this honorable victory is still seen on a gate now inclosed within the city. Here also is an aqueduct supposed to be highest in the world. Some travellers say its highest arch is 290 feet, others 300 feet and others 300 yards from its top to the bottom of a stream which runs under it. The aqueduct serves as a bridge also and unites two mountains. The bridge is only wide enough for an horse to pass. The part which is the bridge is about thirty feet below the top of the aqueduct. From this bridge the objects below appear much more distinct than from the natural bridge. A stone was five seconds in falling measured by my watch, and this repeatedly. An Englishman who had been there in the morning before us told me he counted 14. during the fall of a stone, and that distinctly. From Spoleto the most remarkable places are Terni, as the birth place of Tacitus, Narni, of Gattamelata the famous Venetian general, and Civita Castellana which we are informed by a monument was the ancient Veii. This monument points out the place where the three hundred Fabii were slain. We were surprized to find on approaching Rome that its environs were the most barren and the most illy cultivated part of the Popes territories through which we had passed. I am still at a loss for the cause of this phaenomenon. We were about fourteen miles distant when we first saw the dome of St. Peters which is the first part that you see of this mistress of the world. Of it I cannot yet undertake to say any thing. I find myself so fully possessed by the objects which surround me, and so stunned as it were by the pleasure of considering myself on that classical ground which I have so long been accustomed to admire, that I cannot call my attention to any particular object. I am just now come from the Pantheon. I felt  there emotions, and a glow of enthusiasm which I never before experienced. I never felt before the effect of the true sublime. I feel this moment in writing to you vibrations in my mind which were occasioned three hours ago by my entrance into this grand rotunda.

P.S. I forgot to mention that the first olive trees on our journey except those on the Lago di garda mentioned in my letter from Venise, were at a place called St. Archangelo about 2½ leagues beyond Rimini. They did not become general until we passed Ancona. Among the Appennines particularly on this side of them they were more common than any where else.—I forgot also to mention to you that I learned from Paradise that the spit about which I wrote to you was nothing more than a common smoke jack, well known in England and found there from experience not to answer. I see no possible argument against it, still I know no argument is of weight against experience.—In my letter to Pio, from Venise I desired him to tell you it had been impossible to find there the edition you desired of the Crusca vocabulary. I will search for it here also. What you tell me of Pio gives me infinite pleasure. God grant his prospects may be realized. I expected without fail to find a letter from him here, but was disappointed. I went to see this morning his friend at this place to whom he gave me a letter. He seems a very obliging man, but did not know any thing of Pio’s prospects.—I take the liberty of inclosing you a letter for Mr. Grand. His correspondent here does not think proper to honor his credit having recieved no advice of it. At present I happen not to want money, but should the same thing happen at Naples I shall be in a disagreeable situation. I hope Mr. Grand will not fail to advise his correspondents by the first post.—What you say of the intended vote of the notables was unknown to me. I saw the London gazettes at Venise, but here they are not permitted, so that I shall learn little except from yourself.—As you say nothing of the arrival of Paradise &c. I suppose they were still on the road during the hard weather of which you speak. You talk of my being in a privileged climate. Yesterday and today are excessively cold for Rome and every body suffers. The following diary will shew what weather we have had. Had I seen it in an English author I should hardly have believed it. But I have a living witness with me. It begins with my departure from Bergamo.


Nov. 23.
Bergamo to Brescia
clear sun


24
Al Papa
cloudy and rain



25.
Verona
do. snow


26.
Vicenza
snow


27.
Padua
do.


28.
Venise
rain


to




Dec. 6.
do.
do. almost constantly


and 7.
[…]
do.


8.
Cento
cloudy clear


9.
Bologna
cloudy


10.
St. Pietro
do.


11.
Forli
do.


12.
Rimini
clear sun


13.
Pesaro
cloudy


14.
Sinigagila
do. rain


15.
Loretto
storm and rain


16.
Macerata
cloudy, rain


17.
Muccia
do. do.


18.
Foligno
cloudy, snow, rain, clear


19.
Terni
cloudy rain


20.
Roguetta
cloudy, clear, rain


21.
Storta
clear sun


22.
Rome
rain clear


23.
do.
clear sun


During ou[r stay in] Venise we had a glimse of the [sun] three or four times only, for half an hour each time. The rest was fog clouds and almost constant rain. I be[seech] you my dear sir not to forget me, to write [to m]e often, always poste restante at Rome until you learn the contrary, and to be [as]sured of the unalterable friendship of
 W Short
I am sorry sincerely for poor Mazzei’s indisposition, as well as the death of Mde. de Chambonas. I will [with] pleasure take charge of the letter for Lucca. Adieu once more.

